LESTER, Chief Judge.
This is a special appeal in which the appellee failed to file a Position statement as required by CR 76.05(3)(B)(i). Even though CR 76.12(8) would appear to apply primarily to briefs in a matter of right submission, we see no reason not to utilize its provisions in special appeals. Accordingly, as provided in CR 76.12(8)(c)(iii), we regard appellee’s failure to file a position statement as a confession of error and reverse the judgment without considering the merits of the case.
All concur.